Exhibit 10.1

THIRD AMENDMENT

          THIRD AMENDMENT, dated as of December 18, 2012 (this “Third
Amendment”), to the Employment Agreement, dated as of October 14, 2009, as
amended by a First Amendment, dated as of February 14, 2011, and a Second
Amendment, dated as of March 5, 2012 (collectively, the “Agreement”), between
SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and JAMES E. MEYER
(the “Executive”).

WITNESSETH:

          WHEREAS, the Company and the Executive jointly desire to amend certain
provisions of the Agreement in the manner provided for in this Third Amendment;

          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the Company and the Executive hereby agree as
follows:

          1. Amendment to Section 2 (Duties and Reporting Relationship) of the
Agreement. Section 2 of the Agreement is hereby amended by deleting such section
in its entirety and replacing it with the following:

 

 

 

          “(a) The Executive shall be employed in the capacity of Chief
Executive Officer of the Company, on an interim basis, and shall have the
rights, powers, authorities and duties commensurate with the position of the
Chief Executive Officer. The Executive shall also be appointed as a member of
the Board of Directors of the Company (the “Board”). During the Term (as defined
below), the Executive shall, on a full-time basis and consistent with the needs
of the Company to achieve the goals of the Company, use his skills and render
services to the best of his ability in supervising the business and affairs of
the Company. In addition, the Executive shall perform such other activities and
duties consistent with his position as the Board shall from time to time
reasonably specify and direct. During the Term, the Executive shall not perform
any consulting services for, or engage in any other business enterprises with,
any third parties without the express written consent of the Board, other than
(i) passive investments, and (ii) service as a director of Rovi Corporation, or
service on other boards of directors with the express written consent of the
Board.

 

 

 

          (b) The Executive shall generally perform his duties and conduct his
business at the principal offices of the Company in New York, New York.

 

 

 

          (c) In his capacity as Chief Executive Officer, the Executive shall
report solely to the Board.”

          2. Amendment to Section 3 (Term) of the Agreement. Section 3 of the
Agreement is hereby amended by substituting “October 31, 2013” in lieu of “May
1, 2013.”

--------------------------------------------------------------------------------



2

          3. Amendment to Section 4 (Compensation) of the Agreement. Section
4(a) of the Agreement is hereby amended by deleting such section in its entirety
and replacing it with the following:

 

 

 

          “(a) During the Term, the Executive shall be paid an annual base
salary of $1,300,000, subject to increase from time to time as approved by the
Board or any committee thereof (such amount, as increased, the “Base Salary”).
All amounts paid to the Executive under this Agreement shall be in U.S. dollars.
The Base Salary shall be paid at least monthly and, at the option of the
Company, may be paid more frequently.”

          4. Amendment to Section 6 (Termination) of the Agreement. Section 6 of
the Agreement is hereby amended in the following manner:

          (a) Section 6(a)(vi) of the Agreement is hereby amended by replacing
“Chief Executive Officer’s” with “Board’s”.

          (b) Section 6(d)(ii) of the Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

 

 

          “(ii) The Executive may elect to resign from his employment with the
Company during the Term for other than Good Reason, due to Scheduled Retirement.
For purposes hereof, “Scheduled Retirement” means the voluntary retirement from
employment hereunder of the Executive during the period from October 1, 2013
through October 31, 2013; provided that the Executive provides the Company with
a prior written notice of his resignation by during the fourth quarter of 2013
under this Section 6(d)(ii); and provided further that the Executive’s
employment is not terminated for Cause prior to October 31, 2013 (such notice by
the Executive, a “Retirement Notice”). In the event of such Scheduled
Retirement, the Executive shall be entitled to the severance payments and
benefits set forth in Section 6(g) (subject to his execution and non-revocation
of the release described in Section 6(g)), but such Scheduled Retirement shall
be treated as a voluntary resignation for all other purposes hereunder. The
Executive’s employment and the Term shall terminate on the effective date of
such Scheduled Retirement set forth in the Retirement Notice; provided that the
Company may, at its sole discretion, instruct the Executive to perform no job
responsibilities and cease his active employment immediately upon receipt of the
notice from the Executive.”

          (c) Sections 6(e)(i)-(v) of the Agreement are hereby amended by
deleting such sections in their entirety and replacing them with the following:

 

 

 

          “(i) the Executive ceasing to report directly to the Board; or

 

 

 

          (ii) any requirement that the Executive report for work to a location
more than 25 miles from the Company’s current headquarters for more than 30 days
in any calendar year, excluding any requirement that results from the damage or
destruction of the Company’s current headquarters as a result of natural
disasters, terrorism, acts of war or acts of God or travel in the ordinary
course of business; or


--------------------------------------------------------------------------------



3

 

 

 

          (iii) any reduction in the Base Salary; or

 

 

 

          (iv) any material breach by the Company of this Agreement;

 

 

 

provided, that, notwithstanding anything herein to the contrary, the Executive
ceasing to be the Chief Executive Officer as a result of the appointment of a
new Chief Executive Officer will not constitute a Good Reason event.”

          (d) Section 6(f) of the Agreement is hereby amended by adding the
following two new sections in their entirety:

 

 

 

          “(iv) If the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, in either case after the
Company’s hiring of a new Chief Executive Officer, then, in addition to the
payments specified in Sections 6(f)(i)-(iii), the Company shall also pay to the
Executive an additional lump sum bonus amount for the year of termination in an
amount determined by the Compensation Committee in its sole discretion.

 

 

 

          (v) If the termination of the Executive’s employment occurs after the
Company’s hiring of a new Chief Executive Officer and such termination is due to
the Term of this Agreement expiring, then the Company shall pay to the Executive
a lump sum bonus amount for the year of termination in an amount determined by
the Compensation Committee in its sole discretion.”

          5. Amendment to Section 8 (Covenant Not To Compete) of the Agreement.
The penultimate sentence of Section 8 of the Agreement is hereby amended by
deleting such sentence in its entirety and replacing it with the following:

 

 

 

“For purposes of this Agreement, the “Restricted Period” shall mean two years
following the end of the Term; provided that, if the employment of the Executive
is terminated without Cause or the Executive terminates his employment for Good
Reason, the “Restricted Period” shall be a period of one year following the end
of the Term.”

          6. Stock Option Agreement. In order to effectuate the intent of this
Third Amendment, the Executive and the Company agree that any references to the
term Employment Agreement in the Amended and Restated Stock Option Agreement,
dated February 14, 2011, between the Company and the Executive and the Stock
Option Agreement, dated October 14, 2009, shall mean the Agreement as amended
from time to time, including by this Third Amendment.

          7. No Other Amendments. Except as expressly amended, modified and
supplemented by this Third Amendment, the provisions of the Agreement are and
shall remain in full force and effect.

--------------------------------------------------------------------------------



4

          8. Governing Law. This Third Amendment shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

          9. Counterparts. This Third Amendment may be executed in counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

          10. Entire Agreement. This Third Amendment represents the entire
agreement of the Company and the Executive with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the parties hereto relative to the subject matter hereof not expressly set
forth or referred to herein.

          IN WITNESS WHEREOF, the parties hereto have caused this Third
Amendment to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

 

 

 

 

 

SIRIUS XM RADIO INC.

 

 

 

 

 

 

 

By:

/s/

Patrick L. Donnelly

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Patrick L. Donnelly

 

 

 

 

Executive Vice President, General

 

 

 

 

Counsel and Secretary

 

 

 

 

 

 

 

 

/s/

James E. Meyer

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

James E. Meyer

 


--------------------------------------------------------------------------------